Citation Nr: 9928612	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-18 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for interdigital 
neuroma, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for otitis media.

3.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service connected 
interdigital neuroma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January to March 1976, 
and from September 1978 to May 1980.  This appeal arises from 
a February 1994 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, regional office (RO).

In January 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  At that time, 
the issues on appeal included the three listed on the first 
page of this document, as well as entitlement to service 
connection for low back and bilateral knee disabilities, 
claimed as secondary to service connected interdigital 
neuroma, and entitlement to service connection for hearing 
loss and tinnitus, claimed as secondary to service connected 
otitis media.

A rating decision of October 1998 in part granted service 
connection for the low back, bilateral knee, hearing loss, 
and tinnitus disabilities.  The veteran was informed of that 
decision by letter dated on November 10, 1998.  The veteran 
did not express disagreement with the ratings assigned to 
those disabilities, and no statement of the case with respect 
to the evaluations was issued.  On the informal hearing 
presentation to the Board dated in September 1999, the 
veteran's representative expressed disagreement with the 
initial disability evaluations assigned to the back, 
bilateral knee, hearing loss, and tinnitus disabilities.  
However, the Board notes that a notice of disagreement must 
be filed with the RO.  See 38 C.F.R. § 20.300 (1998).  Thus 
the Board does not have jurisdiction over those issues.  If 
the veteran desires to appeal the initial ratings of those 
disabilities, he should file an appropriate notice of 
disagreement with the RO prior to November 9, 1999.

Additionally, the Board notes that the veteran's 
representative, in November 1998 and September 1999 written 
statements, raised the issues of entitlement to special 
monthly compensation based on loss of use of the left foot, 
service connection for left leg shortening, and a total 
rating based on individual unemployability.  Those issues are 
hereby referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service-connected interdigital neuroma, 
left foot, is not manifested by severe incomplete paralysis 
of the internal popliteal nerve; while the examinations have 
demonstrated some loss of strength and function, as well as 
sensory problems, the examiners have attributed the majority 
of the symptomatology to the lumbar radiculopathy, the 
evaluation of which is not currently on appeal,  rather than 
the effects of the interdigital neuroma. 

3.  The veteran's service connected otitis media is not 
manifested by suppuration or aural polyps.

4.  The objective evidence does not demonstrate that the 
veteran currently has a chronic bilateral hip disorder, and 
there is no medical evidence of a link between any current 
hip pathology and the veteran's service connected 
interdigital neuroma.

5.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that her claim for service connection for a 
bilateral hip disorder, claimed as being due to her service 
connected interdigital neuroma, is well grounded.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for interdigital neuroma, left foot, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Part 
4, Code 8524 (1998).

2.  The criteria for a compensable evaluation for bilateral 
otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R., § 4.87, Diagnostic Codes 6200, 6201 
(1998).

3.  The veteran has not submitted evidence of a well grounded 
claim of service connection for a bilateral hip disorder, 
claimed as being proximately due to or the result of a 
service-connected disability.  38 U.S.C.A § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings Issues

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, she has presented claims which are 
plausible.  All relevant facts have been properly developed 
and no further assistance is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Interdigital Neuroma

The veteran injured her left foot in service in September 
1979.  Service connection for interdigital neuroma, left 
foot, was granted in September 1980.  A 20 percent evaluation 
was assigned under code 8524 from May 1980.  That rating has 
been continued in subsequent rating actions.  The veteran 
contends that she is entitled to a higher evaluation.  The 
Board notes that the RO granted service connection for low 
back and bilateral knee disabilities, which were attributed 
to the service connected left foot disability, by rating 
decision of October 1998.  As noted in the introduction, the 
evaluations of those disabilities are not currently on 
appeal.

Under code 8524, a 30 percent evaluation is available where 
severe incomplete paralysis of the internal popliteal nerve 
is demonstrated.  The current 20 percent rating contemplates 
moderate incomplete paralysis of that nerve.  38 C.F.R. 
§ 4.124a, Part 4, Diagnostic Code 8524 (1998).  

VA examinations were conducted in June and July 1998.  The 
veteran reported that she had undergone surgeries on her left 
foot in 1980, 1981, and 1986.  On the orthopedic examination, 
the veteran had marked weakness in the peroneal musculature 
and function of the left ankle, and she was unable to 
dorsiflex the left foot at all.  The examiner diagnosed 
degenerative arthritis of the lumbar spine with probable 
progression of the disease due to her lower extremity 
problems.  

On examination of the feet, the veteran reported that 
standing, walking, and weight bearing exercises precipitated 
flare-ups of radiculopathy-type pain in the lower extremity.  
This caused significant functional impairment.  On 
examination, there was good range of motion but loss of 
strength on dorsiflexion and plantar flexion first through 
fifth, but range of motion was essentially unrestricted.  
There was pain over the fourth metatarsophalangeal joint of 
the left foot to direct palpation at the dorsal aspect of the 
first metatarsal head and first and fourth metatarsal 
plantarly.  The veteran was unable to walk without her 
crutches.  She was unable to stand, squat, supinate, pronate, 
or heel or toe raise due to her disabilities.  The examiner 
stated that he did not think the veteran's foot symptoms were 
localized to the foot, but were referred from her L4-L5-S1 
radiculopathy.  

A neurological examination was also conducted.  There was 
weakness diffusely in the left lower extremity, particularly 
the distal musculature.  The anterior tibialis, extensor 
hallucis longus, extensor digitorum brevis, peroneus longus, 
and posterior tibialis were all 1-2/5.  The more proximal 
muscles were 3/5 to 4/5, and hypotonic.  Reflexes were 2+, 
symmetrical, and preserved.  Sensory examination revealed a 
diminished appreciation in the lateral aspect of the left leg 
corresponding to the L4, L5-S1 distribution.  The veteran had 
difficulty ambulating without assistance.  The examiner noted 
that the veteran had significant residual pain in the left 
lower extremity, significant immobility and residual 
functional disturbance in a composite after local trauma plus 
lumbar radiculopathy, coupled with increased difficulty 
ambulating with crutches due to bilateral carpal tunnel 
syndrome.

The recent medical evidence does not indicate that the left 
lower extremity disability meets the criteria for a higher 
rating.  There is no showing of severe incomplete paralysis 
of the internal popliteal nerve.  While the examinations have 
demonstrated some loss of strength and function, as well as 
sensory problems, the examiners have attributed the majority 
of the symptomatology to the lumbar radiculopathy, the 
evaluation of which is not currently on appeal,  rather than 
the effects of the interdigital neuroma. 

Based upon the entire current medical evidence, the Board is 
of the opinion that the veteran's current 20 percent rating, 
which contemplates moderate incomplete paralysis of the 
internal popliteal nerve, is appropriate in this case.  38 
C.F.R. § 4.124a, Part 4, Diagnostic Code 8524 (1998).  There 
is no equipoise between the positive and negative evidence, 
therefore no reasonable doubt issue is raised.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).



Otitis Media

The service medical records show treatment for bilateral 
serous otitis media in 1976, 1979, and 1980.  Service 
connection was granted for chronic bilateral otitis media in 
December 1984.  A noncompensable evaluation was granted from 
June 1984.  In October 1998, service connection for bilateral 
hearing loss was granted, and a noncompensable evaluation 
assigned.  As noted in the introduction, the issue of an 
increased initial evaluation for bilateral hearing loss is 
not currently on appeal.

Otitis media is rated under codes 6200 and 6201.  Under code 
6200, which covers chronic suppurative otitis media, a 10 
percent evaluation is appropriate during suppuration, or with 
aural polyps.  Hearing impairment is to be evaluated 
separately.  Serous otitis media is rated under 6201 based on 
hearing impairment.  38 C.F.R. Part 4, Diagnostic Codes 6200, 
6201 (1998).  Thus, a higher evaluation is not available 
under that code unless it is based on impairment of hearing.

On VA examination in July 1998, the veteran described several 
episodes of otitis media affecting more often the right side, 
with greatest frequency of about six per year.  She reported 
that frequently the right sided otitis media was associated 
with tympanic membrane perforation and drainage which cleared 
with treatment.  The veteran did not describe a history of 
recurrent and chronic drainage from either ear, and appeared 
to have no evidence of ear infection in between acute 
episodes.  On examination, the auricles and external auditory 
canals were clear.  Both tympanic membranes were clear and 
mobile to insufflation.  There was a moderate amount of 
tympanosclerosis inferiorly on the right tympanic membranes 
compared with the left.  There did not appear to be any 
middle ear fluid.  The diagnosis was no evidence of current 
otitis media. 

The examination findings show no evidence of suppuration or 
aural polyps which would entitle the veteran to a 10 percent 
evaluation under code 6200.  Since a separate noncompensable 
evaluation for bilateral hearing loss is in effect, and that 
rating is not currently on appeal, the Board is unable to 
grant an increased evaluation for service connected bilateral 
otitis media.  The Board has considered the changes to the 
rating schedule pertaining to the evaluation of diseases of 
the ear published at 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Such changes do not affect the above analysis.  The facts in 
this case do not raise a reasonable doubt which could be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).


Secondary Service Connection- Bilateral Hips

The veteran contends that her service connected interdigital 
neuroma of the left foot has resulted in a bilateral hip 
disorder.  She contends that she is entitled to service 
connection on a secondary basis for that disorder.  Service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist 
her further in the development of her claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In short, VA is not required to adjudicate a 
claim until the veteran has met her initial burden of 
submitting evidence that her claim is well-grounded.

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim for 
service connection, this means that the evidence presented 
must, in some fashion link the claimed disability to a period 
of military service or to an already service connected 
disability.  See 38 § U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Tirpak v. Derwinski and Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  There must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has carefully reviewed the evidentiary record with 
respect to the issue of service connection for a bilateral 
hip disorder, claimed as a result of her service connected 
interdigital neuroma.  In the final analysis, as will be 
explained below, the veteran's claim for secondary service 
connection is not well grounded.

A VA orthopedic examination was conducted in July 1998.  The 
examiner addressed the issue of secondary service connection 
as directed in the Board's remand.  The examiner noted that 
the hip examination was unsatisfactory due to the veteran's 
extreme obesity.  There appeared to be normal range of motion 
for a person of her body type and obesity.  There was no pain 
in the hip on motion.  The diagnosis was exogenous obesity 
which is causing further problems with her lumbar spine and 
hips.  The examiner specifically noted that the veteran's 
interdigital neuroma had caused an increase in the veteran's 
knee and lower back problems due to a change in her gait 
pattern.  The veteran's hips were conspicuously not included 
in this statement.

The Board has considered the statements of the veteran to the 
effect that she has hip problems which she attributes to the 
service connected left foot disorder.  However, the veteran's 
lay testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Her statements as to medical causation 
are not competent evidence that would render her claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The medical evidence of record does not contain evidence of a 
chronic bilateral hip disability attributable to the 
veteran's service connected interdigital neuroma.  Based upon 
the foregoing, the Board concludes that the veteran has 
failed to meet her initial burden of presenting evidence that 
her claim for secondary service connection for a bilateral 
hip disorder is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, that claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make her claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

